DETAILED ACTION
This Office action is in response to the amendment and remarks filed on July 11th, 2022.  Claims 1-6, 10-19, 21, and 23-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 27th, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: figure 26.  Figure 26 contains several features not disclosed in the original disclosure, most especially the presence of a cross-over point (focal point) at the surface of the sample for each beam.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electron beam column of claim 1, including electron beam optics to condense the electron beam to form a substantially parallel electron beam at the sample in a TEM mode, and a beam scanner to shift the substantially parallel electron beam across multiple areas on the sample such that the electron beam is substantially parallel to the optic axis at the sample; and optics to realign an electron beam emanating from the sample with the optic axis must be shown or the feature(s) canceled from the claim(s).  Currently there are two drawings showing transmission electron microscopes, fig. 4 and fig. 26.  Figure 4 does not show an details within the beam column and labels it simply beam optics.  Figure 26 does not show either a substantially parallel beam or beam optics to realign an electron beam emanating from the sample with the optic axis.  Fig. 25 shows a ray diagram showing a step of realigning an electron beam emanating from the sample with the optic axis, but does not show what optics are used for this, and also does not show a substantially parallel beam.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Interpretation of Figure 26, the term Substantially Parallel, and Realigning
Applicant has provided figure 26 in response to objections to the drawings, which applicant contends shows a substantially parallel beam.  Examiner will address the specific arguments applicant makes regarding this figure in the Response to Arguments section of this Office action, but because the interpretation of this figure differs so significantly between applicant and examiner, examiner will state her reasons for not viewing the figure as showing a ‘substantially parallel’ beam here.  Examiner will offer this image, taken from Passy’s World of Mathematics, as a reference;

    PNG
    media_image1.png
    501
    681
    media_image1.png
    Greyscale

As can be seen from the reference above, two parallel lines or rays never meet and the spacing between them never changes.  In reality, a ‘substantially parallel’ beam may involve a small degree of convergence or divergence, but the rays would not intersect except at some theoretical point in the far distance.  Here is a close-up of what applicant is arguing constitutes a ‘substantially parallel beam’.

    PNG
    media_image2.png
    111
    400
    media_image2.png
    Greyscale

We clearly see points of intersection, one of which is circled by examiner here;

    PNG
    media_image3.png
    111
    400
    media_image3.png
    Greyscale

We also clearly see that the rays are not moving in the same direction, with the directions of two of the rays highlighted here;

    PNG
    media_image4.png
    166
    600
    media_image4.png
    Greyscale

And finally, we see that the distance between rays changes considerably, with the spacing shown here for the same two rays at different locations;

    PNG
    media_image5.png
    166
    600
    media_image5.png
    Greyscale

For these reasons, examiner holds it is abundantly clear that what is pictured is not a ‘substantially parallel’ beam at the sample.
Furthermore, the optics downstream of the sample in figure 26 do not show realign the electron beam with the optic axis.  Instead the rays crossing the optic axis multiple times and finally reaching the detector at different locations based on what axis they enter through, unlike we would see with descanning as shown in figure 25.  The ray path for one ray is highlighted, it never re-aligns with the optic axis.

    PNG
    media_image6.png
    587
    451
    media_image6.png
    Greyscale

The following figure, taken from US 2021/0272767 (Bishcoff et al.) depicts what applicant is claiming.  Examiner continues to be confused as to what the applicant actually intends to claim, and hopes this illustration of what is being currently claimed will help to clarify for applicants how this differs from what they view as their invention;

    PNG
    media_image7.png
    449
    582
    media_image7.png
    Greyscale

Examiner has highlighted two portions of this figure, first, as the beam enters the sample (2’) the two rays run parallel, showing a parallel beam shifted off the optic axis but still parallel to it.  Second, the final beam, 16’, has been re-aligned with (centered on) the optic axis as claimed.  Aside from the parallel beam and added optics details, this also resembles what is seen in applicant’s own figure 25, which is the basis for their claim that what is claimed is supported in the original disclosure.
Claim Rejections - 35 USC § 112
Claims 1-6, 10-19, 21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the replies filed 10/27/2021 and 07/11/2022. In those papers, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated multiple times that the claimed invention is shown in figure 26, and this statement indicates that the invention is different from what is defined in the claim(s) because that figure bares almost no resemblance to what is claimed.
Response to Arguments
Regarding the objection to figure 26 as including new matter, applicant argues that the sets of lines are not separate beams.  While examiner does not how this could be, she has amended the objection to focus only on the more important difference, that the figures show the beam(s) focused at a point on the sample, rather than the substantially parallel beam described.
Further regarding the objection to figure 26 as including new matter, applicant argues that figure 26 does not show a cross-over point (also called a focal point) at the sample, however a focal point is clearly shown here;

    PNG
    media_image3.png
    111
    400
    media_image3.png
    Greyscale

Applicant’s argument relates to electron scattering as the beam leaves the sample, but as can be clearly seen above the focusing occurs upstream of the sample. The three rays circled intersect right where they *first enter* the sample (element 1140), not after they exit the sample.  As will be known to a person having ordinary skill in the art, the point of intersection of two or more rays is called the focal point or cross-over point.
Regarding the objection to the drawings as not showing a parallel beam, applicant again refers to the beams not needing to be parallel everywhere, only just upstream of the sample.  That is precisely why examiner has highlighted that portion in her detailed analysis of why the beam(s) are not parallel.
Applicant’s arguments with respect to the rejections on the merits have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881